DETAILED ACTION
Claims 1-25 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 12/27/2019 and 03/30/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
[0004]   Currently, a robot may execute various types of tasks, for example, execute an image processing task, a speech recognition task, and a task of dialing a phone number. Specific processing of executing a task by the robot may be the robot may pre-store a correspondence between triggering information and a task, the robot may detect different triggering information using various components (for example, a photographing component and a voice obtaining component), and each time when the robot detects triggering information using a component, the robot may determine, based on the pre-stored correspondence between triggering information and a task, a task corresponding to the triggering information, and then may execute the task. For example, when the robot detects, using the photographing component, triggering information "A person falls on the ground", the robot may execute the task of dialing a phone number.
The portion underlined above is unclear. Examiner respectfully requests the Applicants to amend the specification to provide clarification. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 13-16, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ten Kate (US 9,489,815 B2) hereinafter “TK” in further view of Vagelos (US 2017/0169689 A1).

Regarding claim 1, TK teaches the invention substantially as claimed including a task execution method implemented by a device (Col. 5, lines 14-26: The fall detector 2 is in the form of a sensor unit that is to be worn by a user. The fall detector 2 can be provided in the form of a pendant with a neck cord for placement around the user's neck, but alternatively the fall detector 2 can be configured to be worn at or on a different part of the user's body, such as the wrist, waist, trunk, pelvis or sternum, and will comprise a suitable arrangement for attaching the fall detector 2 to that part of the body (for example a belt or a strap).), comprising: 
detecting a piece of triggering information using a sensor (Col. 7, lines 58-63: In particular, measurements of the movement of the user are collected by movement sensor 4 (i.e. accelerometer 4) and any other sensor 13 that is present in the fall detector 2. These measurements are provided to the processor 6 where they are processed to determine if the user has fallen (step 103).; Col. 8, lines 4-13: Thus, in order to determine if a fall has taken place, the processor 6 can process the measurements to extract values for features including a change in altitude (which is usually derived from measurements from a pressure sensor 13, but can also or alternatively be derived from the measurements from the accelerometer 4), a maximum activity level (i.e. an impact) around the time that the change in altitude occurs (typically derived from the measurements from the accelerometer 4) and a vertical velocity.); 
determining, based on the piece of triggering information, at least one to-be-processed event triggered by the piece of triggering information, wherein the at least one to-be-processed event occurs external to the device (Col. 2, lines 24-28: on detecting a fall event by a user of the fall detector, measuring at least one physiological characteristic of the user; and using the measurement of the at least one physiological characteristic to determine whether to expedite an alert (i.e., to-be-processed event) that the user has fallen; Col. 5, lines 47-59: Another component that can be used in issuing an alert is transmitter or transceiver circuitry 10 in conjunction with antenna 12. The transmitter or transceiver circuitry 10 and associated antenna 12 can be used to place an emergency call over a wired or wireless telephone network (or other type of network, such as the Internet) to a call centre or nominated person to summon help in the event that a fall is detected (i.e., external to the fall detector) or in the event that a help button (if present) has been pressed. The circuitry 10 or additional circuitry (such as that based on infra-red or other short-range wireless technologies such as Bluetooth) can also be used to transmit the results of the processing to a remote (base) unit.); 
selecting, for each of the at least one to-be-processed event and from at least one task corresponding to the at least one to-be-processed event, a target task corresponding to the at least one to-be-processed event, wherein the at least one task is a process available to the device in response to the at least one to-be-processed event (Col. 10, lines 24-38: If it is determined in step 107 that one or more of the measured physiological characteristics are not normal, then the user may require assistance more urgently than another user who has fallen but whose physiological characteristics are normal, and an expedited alert procedure can be triggered (step 111). In this procedure, the alert can be expedited in one or more of the exemplary ways discussed above. For example, in an embodiment where a revocation period is used (as described below), the alert can be triggered as soon as the abnormal physiological characteristic is measured, i.e. without waiting for the revocation period to expire. The alert triggered in this case can be identical to that triggered in the normal alert procedure (step 109), however it is `expedited` in the sense that it is triggered earlier than in the normal alert mode; Col. 5, line 26 through Col. 6, line 8; wherein in determining whether to send a trigger alert 109 or an expedited trigger alert 111 correspond to the selected a target task based on the determination of physiological characteristics upon a fall/trigger event); and 
executing the target task corresponding to each of the at least one to-be-processed event (Fig. 2, step 111 Trigger expedited alert and step 109 trigger alert).

	While Ten teaches a fall detector as a wearable device that has a processor that perform fall detection and determinations on whether to alert for help, but Ten does not explicitly teach an intelligent device.

	However, Vagelos teaches an intelligent device ([0018] In this specification and claims it is to be understood that reference to a wireless device is intended to encompass electronic devices such as Personal Emergency Response System (PERS) fall detection devices. Additionally or alternatively, the wireless device may be implemented as mobile phone, tablet computer, MP3 player, personal computer, PDA, and the like. A “wireless device” is intended to encompass any compatible mobile technology computing device that can connect to a wireless communication network, such as PERS fall detection devices, mobile phones, mobile equipment, mobile stations, user equipment, cellular phones, smartphones, handsets, or the like (e.g., Apple iPhone, Google Android based devices, BlackBerry based devices, other types of PDAs or smartphones), wireless dongles, remote alert devices, or other mobile computing devices that may be supported by a wireless network. Wireless devices may connect to a “wireless network” or “network” and are intended to encompass any type of wireless network to obtain or provide PERS services through the use of a wireless device. [0034] In one aspect, the fall analysis computer 100 may use statistical analysis based on the parameters to determine a real fall. In other aspects, the fallen analysis computer 100 may utilize a neural network, artificial intelligence, and/or the like on the parameters to determine a real fall).
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Vagelos with the teachings of Ten to use a smartphone to implement an emergency response system for automatic fall detection analysis. The modification would have been motivated by the desire of substituting a known element such as a smartphone for the fall detector wearable device of Ten to obtain predictable results. 

Regarding claim 2, Ten teaches wherein determining, based on the piece of triggering information, the at least one to-be-processed event triggered by the piece of triggering information comprises performing deduplication processing on all of the at least one to-be- processed event to obtain the at least one to-be-processed event triggered by the piece of triggering information (Col. 8 lines 19-28: A fall event may be detected where some or all of the required features (such as height change, impact, vertical velocity and orientation change) are present in the movement measurements. Alternatively, the values for the extracted features can be combined (possibly using weightings for each extracted feature) in order to determine if the user has fallen, with a strong presence for one or more of the extracted features (i.e. a particularly large impact) compensating for a weaker presence of another extracted feature (i.e. a relatively small height change).).

Regarding claim 3, Vagelos teaches wherein determining, based on the piece of triggering information, the at least one to-be-processed event triggered by the piece of triggering information comprises classifying the piece of triggering information based on a pre-trained classification model and the at least one to-be-processed event in an event set ([0034] As shown in box 406, the fall analysis computer 100 may compare the parameters of the potential fall event to a library of previous potential fall events in the database 116. Next, as shown in box 408, the fall analysis computer 100 may determine whether the parameters of the potential fall event indicate a real fall. This determination may be made by comparison and analysis of the library of previous detected fall events and the subsequent outcomes of these fall events. For example, the parameters associated with each previous potential fall event are stored in the library of the database 116. Moreover, the library in the database 116 may further include the associated response by the user 1 for each of the previous potential fall events. In this regard, the various detected accelerations and other parameters of previous fall events have been stored in the library of the database 116 along with whether the potential fall was a fall event, a non-fall event, a false positive, a false negative and/or the like to provide a historical account that allows the fall analysis computer 100 to determine future events more accurately. In one aspect, the fall analysis computer 100 may use statistical analysis based on the parameters to determine a real fall. In other aspects, the fallen analysis computer 100 may utilize a neural network, artificial intelligence, and/or the like on the parameters to determine a real fall).

Regarding claim 4, TK teaches wherein the target task is selected from the at least one task corresponding to the at least one to-be-processed event based on a selection probability of each of the at least one task corresponding to the at least one to-be-processed event (Col. 10, lines 39-52: In some embodiments, the call placed in step 109 or step 111 can be `labeled` by the fall detector 2 in response to the determination in step 107 in order to appropriately prioritize the call at the call centre (and thus expedite the handling of the call, as required). For example, if the user's heart rate is outside the normal range, then the call will be triggered and the signaling provided to the call centre can indicate the status of the user (i.e. abnormal heart rate, urgent help required, etc), allowing the call to be placed at the top of any queue (or in a different `higher priority` queue) at the call centre. If the user's heart rate is within a normal range, the signaling can indicate the `normal` heart rate status of the user or the measured heart rate itself, and the call can be queued in the normal way at the call centre.).

Regarding claim 13, it is a system type claim having similar limitations as claim 1. Therefore it is rejected under the same rationale above.

Regarding claim 14, it is a system type claim having similar limitations as claim 2. Therefore it is rejected under the same rationale above.

Regarding claim 15, it is a system type claim having similar limitations as claim 3. Therefore it is rejected under the same rationale above.

Regarding claim 16, it is a system type claim having similar limitations as claim 4. Therefore it is rejected under the same rationale above.

Regarding claim 25, it is a media/product type claim having similar limitations as claim 1. Therefore it is rejected under the same rationale above.

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over TK and Vagelos, as applied to claim 1, in further view of Annegarn (US 2016/0220153 A1).

Regarding claim 5, TK and Vagelos do not expressly teach further comprising adjusting, based on a satisfaction degree value, the selection probability of a first task corresponding to a first event in response to receiving the satisfaction degree value entered for the first task.
	
However, Annegarn teaches further comprising adjusting, based on a satisfaction degree value, the selection probability of a first task corresponding to a first event in response to receiving the satisfaction degree value entered for the first task ([0007] The reliability of the classification method can be visualized by a receiver operating characteristic (ROC) curve in which the detection probability is plotted against the false alarm rate. FIG. 1 shows such ROC-curve which represents the average performance of the algorithm across many users tested over a long time period. The optimal trade-off between detected falls and falls alarms (the ‘operating point’) depends on several factors, such as customer/user satisfaction and economic factors.).
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Annegarn with the teachings of Ten and Vagelos to use a customer/user satisfaction to modify the probability and optimize accuracy of the fail detection system. The modification would have been motivated by the desire of improving a fall detection algorithm.

Regarding claim 17, it is a system type claim having similar limitations as claim 5. Therefore it is rejected under the same rationale above.

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over TK and Vagelos, as applied to claim 1, in further view of Vanchev et al. (US 2017/0140620 A1).

Regarding claim 6, Ten and Vagelos do not expressly teach further comprising: 
determining, based on a pre-stored importance and a pre-stored urgency that correspond to each of the at least one to-be-processed event in an event set, an importance and an urgency that correspond to each of the at least one to-be-processed event; and 
determining a priority corresponding to each of the at least one to-be-processed event based on the importance and the urgency that correspond to the at least one to-be-processed event, wherein the target task corresponding to each of the at least one to-be-processed event is executed based on the priority of each of the at least one to-be-processed event in descending order of priorities, wherein the target task corresponds to each of the at least one to-be-processed event.

However, Vanchev teaches further comprising: 
determining, based on a pre-stored importance and a pre-stored urgency that correspond to each of the at least one to-be-processed event in an event set, an importance and an urgency that correspond to each of the at least one to-be-processed event ([0022]: Here exemplary embodiments may treat the alarm events 44 differently from the benign events 42. The reader may now understand that some video data 28 is more important than others. The alarm events 44, for example, generally indicate the potential health or safety concern 46 and should be reported with priority 72. The benign events 42, though, are comparatively unimportant and may be reported with less priority 72… That is, the alarm events 44 and/or their corresponding video data 28 may have a routing strategy 70 that escalates their priority 72. Because the alarm events 44 may indicate life or property is in jeopardy, exemplary embodiments may immediately or nearly immediately send the corresponding video data 28 for routing and delivery to a destination address 74.; [0023]: The benign events 42, however, may have a different routing strategy 70. The benign events 42 are comparatively routine or minor with little or no urgency, consequence, or importance; [0029]: Once the security controller 34 assigns or determines the event identifier 110, the security controller 34 may query the database 112 of events for the event identifier 110 and retrieve its corresponding priority 72 and routing strategy 70); and 
determining a priority corresponding to each of the at least one to-be-processed event based on the importance and the urgency that correspond to the at least one to-be-processed event, wherein the target task corresponding to each of the at least one to-be-processed event is executed based on the priority of each of the at least one to-be-processed event in descending order of priorities, wherein the target task corresponds to each of the at least one to-be-processed event ([0022]: The alarm events 44, for example, generally indicate the potential health or safety concern 46 and should be reported with priority 72. The benign events 42, though, are comparatively unimportant and may be reported with less priority 72.; [0030]; [0041]: Exemplary embodiments, though, may release according to the priority 72. This disclosure previously explained how each different event 40, and thus its associated video data 28, may be associated with the corresponding priority 72. So, even though the event 40 may have the “benign” priority 72 and be delayed for queuing, there may still be a hierarchy according to the different priorities 72. For example, if the alarm events 44 have the highest priorities 72 (such as “1” and “2” on a numeric scale), other events 40 may have lesser priorities 72 (such as “3” through “10”). The video queue 150 may thus continually rearrange the video queue 150 according to the priority 72 retrieved from the electronic database 112 of events. The video data 28 associated with the lowest priority 72 event 40 (e.g., “10”) may thus be shuffled or demoted to a bottom position in the video queue 150. Other video data 28 may be promoted to upper positions in the video queue 150 according to their corresponding priority 72. The controller application 122 may thus release the video data 28 according to its corresponding priority 72.; Fig. 15, Priority column 72).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Vanchev with the teachings of TK and Vagelos to determine based on the importance and urgency the priority of an event. The modification would have been motivated by the desire of prioritize transmission of alerts reported.

Regarding claim 18, it is a system type claim having similar limitations as claim 6. Therefore it is rejected under the same rationale above.

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over TK, Vagelos, and Vanchev, as applied to claim 6, in further view of Matsui et al. (US 2011/0202385 A1).

Regarding claim 7, Vanchev teaches wherein determining the priority corresponding to each of the at least one to-be-processed event based on the importance and the urgency that correspond to the at least one to-be-processed event comprises: 
determining the priority of the at least one to-be-processed event based on the importance and the urgency that correspond to the at least one to-be-processed event and the expected cost required for the current execution of the target task corresponding to the event ([0022]: The alarm events 44, for example, generally indicate the potential health or safety concern 46 and should be reported with priority 72. The benign events 42, though, are comparatively unimportant and may be reported with less priority 72.; [0027] Exemplary embodiments reduce congestion. All the different events 40, and their associated video data 28, may generate significant cellular data usage. Exemplary embodiments may thus upload only the most urgent video data 28 associated with the alarm events 44. This routing strategy 70 minimizes cellular traffic, reduces operational costs, and decreases cellular congestion.).

TK, Vagelos, nor Vanchev expressly teach wherein determining the priority corresponding to each of the at least one to-be-processed event based on the importance and the urgency that correspond to the at least one to-be-processed event comprises: 
obtaining, for each of the at least one to-be-processed event, an actual cost and an expected cost of previous execution of the at least one task corresponding to the at least one to- be-processed event.
determining, based on the actual cost and the expected cost of the previous execution of the at least one task corresponding to the at least one to-be-processed event, an expected cost required for current execution of the target task corresponding to the at least one to-be-processed event.

However, Matsui teaches a method for aiding decision making (See at least Abstract and Summary). Further, Matsui teaches wherein determining the priority corresponding to each of the at least one to-be-processed event based on the importance and the urgency that correspond to the at least one to-be-processed event comprises: 
obtaining, for each of the at least one to-be-processed event, an actual cost and an expected cost of previous execution of the at least one task corresponding to the at least one to- be-processed event ([0006]: extracting past projects; [0031] As shown in FIG. 5, the past project profit data table 174 has: project ID areas 174a, each of which stores a project ID of each past project; estimated cost value areas 174b, each of which stores an estimated cost value of each past project; actual cost value areas 174c, each of which stores an actual cost value of each past project; cost deviation ratio areas 174d, each of which stores a cost deviation ratio calculated from an estimated cost value and an actual cost value; and exceeded cost presence areas 174e, each of which stores a value indicating the presence of exceeded cost calculated from an estimated cost value and an actual cost value; [0054] Next, the single risk-item profit impact-severity calculation unit 130 uses the estimated cost values E and actual cost values R corresponding to the IDs of the past projects extracted in the step (S44) to determine a cost deviation ratio Dr of each past project by the following equation (Equation 2) (S45).). 
determining, based on the actual cost and the expected cost of the previous execution of the at least one task corresponding to the at least one to-be-processed event, an expected cost required for current execution of the target task corresponding to the at least one to-be-processed event (Abstract: provides a project supporting method which presents information on the order of priority of risk information associated with a target project, the method comprising the steps of: determining, on a past projects basis, similarity between risk information about past projects and information indicative of degree of risk for respective risk items that is characteristic to the target project; extracting past projects, the determined similarity of which is higher; creating profit impact-severity information for the respective risk items based on the risk information for the respective risk items and an estimated value and an actual value which are profit parameters for the extracted past projects; creating handling priority-order information from the created profit impact-severity information for the respective risk items regardless of evaluation information about the respective risk items which is inputted by a user; and outputting the created handling priority-order information and the created profit impact-severity information for the respective risk items; [0038]: Once the acceptance of the profit data and risk-item parameters of the past projects described above is completed, the project supporting apparatus 100 is ready to accept risk-item parameters, etc. of a target project at any time, and thereby to create handling priority-order information of risk items of the target project. In other words, the project supporting apparatus 100 is ready to execute steps shown in flowcharts of FIGS. 9 to 11.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Matsui with the teachings of TK, Vagelos, and Vanchev to utilize information about past projects to determine handling priority order. The modification would have been motivated by the desire of improving on previous data.

Regarding claim 19, it is a system type claim having similar limitations as claim 7. Therefore it is rejected under the same rationale above.

Claims 8-10 and are rejected under 35 U.S.C. 103 as being unpatentable over TK, Vagelos, and Vanchev, as applied to claim 6, in further view of Wagner et al. (US 2015/0170163 A1).

Regarding claim 8, TK, Vagelos, and Vanchev do not expressly teach wherein the importance and the urgency that correspond to each of the at least one to-be-processed event are determined based on a pre-stored importance-urgency matrix and the at least one to-be-processed event corresponding to a position in the importance-urgency matrix, and wherein the position in the importance-urgency matrix represents an importance and an urgency of an event.

	However, Wagner teaches wherein the importance and the urgency that correspond to each of the at least one to-be-processed event are determined based on a pre-stored importance-urgency matrix and the at least one to-be-processed event corresponding to a position in the importance-urgency matrix, and wherein the position in the importance-urgency matrix represents an importance and an urgency of an event (See Fig. 2 attached below and [0125]).

    PNG
    media_image1.png
    355
    410
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wagner with the teachings of TK, Vagelos, and Vanchev to organize events into a time management technique such as an Eisenhower matrix. The modification would have been motivated by the desire of using a simple decision making tool to help make distinction between tasks that are important, not important, urgent, and not urgent.

Regarding claim 9, Wagner teaches further comprising determining, for each of the at least one to-be-processed event in the event set based on pre-stored corresponding probabilities of the event in the position in the importance-urgency matrix, the position corresponding to a largest probability as the position corresponding to the event ([0125] FIG. 2 is a block diagram illustrating an example of an Eisenhower matrix 200 based on time management theory. The horizontal axis 202 represents urgency. The vertical axis 204 represents importance. The matrix 200 is divided into four quadrants: Important but not urgent quadrant 206, Important and urgent quadrant 208, Not important and not urgent quadrant 210, and Not important but urgent quadrant 212.; [0126] Business tasks may thus be evaluated using the criteria important/unimportant and urgent/not urgent and put in according quadrants. Tasks in unimportant/not urgent quadrant 210 are dropped, tasks in important/urgent quadrant 208 are taken care of immediately and personally, tasks in unimportant/urgent quadrant 212 are delegated, and tasks in important/not urgent quadrant get an end date and are performed personally 206.; [0127]).

Regarding claim 10, Wagner teaches further comprising: 
obtaining an excitation factor corresponding to the position in the importance-urgency matrix in response to receiving an instruction to adjust the position from a first position to a second position, corresponding to a second event, wherein the excitation factor corresponding to the second position is largest, and the excitation factor corresponding to the first position is smallest, calculating, based on the excitation factor corresponding to the position in the importance-urgency matrix and corresponding probabilities of the second event in the positions in the importance-urgency matrix, new corresponding probabilities of the second event in the positions in the importance-urgency matrix, and determining, based on the new corresponding probabilities of the second event in the positions in the importance-urgency matrix, the second position corresponding to a new largest probability (Fig. 5 Equation described in [0056-70]; [0072] Referring back to FIG. 1, the relevance reporter 114 accesses a first set of data from the CRM database and a second set of data from at least one system external to the CRM database. The relevance reporter 114 then augments the first set of data with the second set of data having a same structure as the first set of data and forms the opportunity metamodel using the augmented first set of data. In one embodiment, the relevance reporter 114 is a component that handles the data transfer of relevance data to the user interface. Relevance data is calculated by the relevance analyzer 116, which uses the previously described metamodel. CRM application and Business application like HR system or Marketing system can be sources of information that are used by the relevance analyzer 116. For example, Opportunity ABC is about selling goods XYZ to a customer. The relevance analyzer 116 pulls data from CRM regarding the customer and the opportunity, and from HR regarding the users KPIs and from marketing regarding the current customer satisfaction status. All Importance and urgency factors are calculated by the relevance analyzer 116. The results are visualized and sent to the user interface via the reporting application 126.; [0073] The relevance analyzer 116 computes a relevance score for the plurality of objects using the calculated importance score and the calculated urgency score as previously described. The relevance score may be defined as something (A) is relevant to a task (T) if it increases the likelihood of accomplishing the goal (G), which is implied by T.; [0074] An example of the relevance score may be calculated using the following equation: R= {square root over (I.sup.2+U.sup.2)} (i.e., excitation factor); [0075] where R represents the relevance score, I represents the calculated importance score, and U represents the calculated urgency score.; [0076] The relevance analyzer 116 may further rank the plurality of objects based on their corresponding relevance scores, and generate a visualization of one or more objects from the plurality of objects with corresponding relevance scores exceeding a relevance score threshold. The relevance score threshold may be a user defined or a predefined threshold score. Examples of visualizations are illustrated in FIGS. 7-9 (Fig. 7 shows updated matrix) and described further below. ).

Regarding claim 20, it is a system type claim having similar limitations as claim 8. Therefore it is rejected under the same rationale above.

Regarding claim 21, it is a system type claim having similar limitations as claim 9. Therefore it is rejected under the same rationale above.

Regarding claim 22, it is a system type claim having similar limitations as claim 10. Therefore it is rejected under the same rationale above.

Allowable Subject Matter
Claims 11-12 and 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lu (US 5,847,651) Safety Helmet With Alarm Means For Calling For Help
Leipzig et al. (US 2013/0065569 A1) SYSTEM AND METHOD FOR REMOTE CARE AND MONITORING USING A MOBILE DEVICE
Ten Kate et al (US 2011/0230791) FALL DETECTION AND/OR PREVENTION SYSTEMS
Song et al. (US 2009/0315719 A1) FALL ACCIDENT DETECTION APPARATUS AND METHOD
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai T An can be reached on (571)-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE A CHU JOY-DAVILA/Primary Examiner, Art Unit 2195